Per Curiam.
Defendant appeals from a conviction on indictments charging (1) attempted breaking and entering with intent to steal (N. J. S. A. 2A :85-5) and (2) possession of “a knife having a blade which automatically opened by hand-pressure applied to a button” [switchblade knife], in violation of N. J. S. A. 2A :151-62.
 We affirm. We find no error in the court’s refusal to sever the indictments for trial. Both offenses were connected and constituted part of a common scheme. R. R. 3 :5-6; R. R. 3 :4-7. We also find no merit in the contention that the court erred in denying defendant’s motion for an acquittal on the indictment charging possession of the switchblade knife because the blade of the knife was bent and it was inoperable. We are satisfied that the legislative intent in the enactment of N. J. S. A. 2A :151-62 was to prohibit possession of switchblade knives and that the fact that the knife was inoperable because the blade was bent did not remove it from the prohibition of the statute. Cf. Precise Imports Corp. v. Kelly, 378 F. 2d 1014 (2d Cir. 1967).
Affirmed.